Exhibit 10.3


PokerTek, Inc.
1150 Crews Rd Ste F
Matthews, NC 28105


March 4, 2014


James Crawford
c/o PokerTek


Dear James:


On behalf of PokerTek, Inc. (“PokerTek” or the “Company”), this will confirm the
terms of your continued affiliation as President (“President”) of the Company.
In your capacity as President, you will continue to report directly to the
Company’s Board of Directors (the “Board”), and will continue to work at the
Company’s headquarters at 1150 Crews Road, Suite F, Matthews, NC 28105. Your
compensation package as outlined herein is subject to approval of the
Compensation Committee of the Board (“Compensation Committee”). Upon approval by
the Compensation Committee, the terms set forth herein will be retroactively
effective as of January 1, 2014.


Base Salary. Your annual base salary will be $14,583.33 per month ($175,000.00
annually), less applicable taxes, deductions and withholdings, paid monthly and
subject to annual review. PokerTek’s regularly scheduled pay day is currently on
the 30th of every month.


Incentive Compensation. You will be eligible to participate in an annual
incentive bonus plan with a target incentive of up to 40% of your annual base
salary (the “Target Award”) if you achieve your targets, less applicable taxes,
deductions, and withholdings. Target incentives do not constitute a promise of
payment. To qualify for the incentive bonus, you must remain employed with the
Company through the date that the incentive bonus is paid. Your actual incentive
bonus payout will depend on PokerTek’s financial performance and, to the extent
applicable, the Compensation Committee’s assessment of your individual
performance. Incentive bonuses are usually paid in February or March of the year
after the fiscal year for which they are earned.


Retention Incentive. You will receive a retention incentive of $100,000.00, less
applicable taxes, deductions, and withholdings, to be paid (a) in the event of
the closing of a merger, sale, or purchase transaction, paid for a period of 12
months beginning at closing of the transaction if your employment is continued
at a salary not less than your current base salary; or (b) in the event of the
closing of a merger, sale, or purchase transaction if your employment is
terminated, paid immediately.


Benefits. Subject to meeting the various eligibility requirements, you may
continue to participate in the Company’s health insurance benefits (medical,
dental and vision), life insurance, short term and long term disability, 401(k)
Plan, and Flexible Spending Plan (Healthcare Reimbursement Account and/or
Dependent Care Reimbursement Account). Please refer to benefit plan documents
for eligibility. Of course, PokerTek may change its benefits at any time.


Paid Time Off. You are eligible for 20 vacation days per year in addition to
designated Company paid holidays each year.
 
 
 

--------------------------------------------------------------------------------

 
 
Proprietary Agreement and No Conflict with Prior Agreements. As an employee of
PokerTek, it is likely that you will become knowledgeable about confidential
and/or proprietary information related to
the operations, products and services of PokerTek and its clients. Similarly,
you may have confidential or proprietary information from prior employers that
should not be used or disclosed to anyone at PokerTek. Therefore, you will be
required to read, complete and sign PokerTek’s standard Employee Confidentiality
and Assignment of Inventions Agreement (“Proprietary Agreement”) and the
Proprietary Information Obligations Checklist and return it to PokerTek on or
prior to your Employment Start Date. In addition, PokerTek requests that you
comply with any existing and/or continuing contractual obligations that you may
have with your former employers. By signing this offer letter, you represent
that your employment with PokerTek shall not breach any agreement you have with
any third party.
 
Obligations. During your employment, you shall devote your full business efforts
and time to PokerTek. This obligation, however, shall not preclude you from
engaging in appropriate civic, charitable or religious activities or, with the
consent of the Board, from serving on the boards of directors of companies that
are not competitors to PokerTek, as long as the activities do not materially
interfere or conflict with your responsibilities to or your ability to perform
your duties of employment at PokerTek. Any outside activities must be in
compliance with and approved if required by PokerTek’s Code of Ethics.


Non-competition. You agree and acknowledge that undertakings and covenant not to
compete with the Company set forth in Section 5 of the Employee Proprietary
Information and Inventions Agreement which you entered into with the Company is
hereby incorporated herein and made a part hereof and constitutes a material
inducement to the Company to enter into this Agreement.


Employment At-Will. Please understand that this letter does not constitute a
contract of employment for any specific period of time, but will create an
employment at-will relationship that may be terminated at any time by you or
PokerTek, with or without cause and with or without advance notice. The at-will
nature of the employment relationship may not be modified or amended except by
written agreement signed by PokerTek’s Chairman of the Board and you.


Code of Ethics and PokerTek Policies. PokerTek is committed to creating a
positive work environment and conducting business ethically. As an employee of
PokerTek, you will be expected to abide by the Company’s policies and procedures
including, but not limited to, PokerTek’s Code of Business Conduct and Ethics.


Non-Disparagement. You agree, other than with regard to employees in the good
faith performance of your duties with the Company while employed by the Company,
both during and for five (5) years after your employment with the Company
terminates, not to knowingly disparage the Company or its officers, directors,
employees or agents in any manner likely to be harmful to it or them or its or
their business, business reputation or personal reputation. The Company will
instruct its Chairman and the named executive officers of the Company, other
than in the good faith performance of their duties to the Company or in
connection with their fiduciary duties to the Company and applicable law, both
during and for five (5) years after your employment with the Company terminates,
not to knowingly disparage you in any manner likely to be harmful to you or your
business reputation or personal reputation. This paragraph shall not be violated
by statements from either party which are truthful, complete and made in good
faith in required response to legal process or governmental inquiry. You also
agree that any breach of this non-disparagement provision by you shall be deemed
a material breach of this offer letter.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Entire Agreement. This offer letter and the referenced documents and agreements
constitute the entire agreement between you and PokerTek with respect to the
subject matter hereof and supersede any and all prior or contemporaneous oral or
written representations, understandings, agreements or communications between
you and PokerTek concerning those subject matters.
 
Background Check. You represent that all information provided to PokerTek or its
agents with regard to your background is true and correct.


Please indicate your acceptance of this offer by signing where indicated below
and returning an executed copy of this offer to me at your earliest convenience.
 
 

 
Sincerely,
/s/ Joseph Lahti
Chairman of the Board






             
/s/ James Crawford
     
March 4, 2014
   
Mark Roberson
     
Date
   


